Citation Nr: 0937835	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  04-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for status post discectomy at L4-5.  

3.  Entitlement to an initial disability evaluation in excess 
of zero percent for a ruptured bicep on the left with 
degenerative arthritis of the left acromioclavicular joint 
prior to December 8, 2005.    

4.  Entitlement to a disability evaluation in excess of 20 
percent for a ruptured bicep on the left with degenerative 
arthritis of the left acromioclavicular joint from December 
8, 2005.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1970 and from May 1971 to December 1989.  The Veteran was 
awarded the Vietnam Service Medal and the Purple Heart.  He 
served in Vietnam from November 1, 1967 to October 29, 1968.  
 
This case is before the Board of Veterans Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for a back disability, a skin disorder and right foot 
numbness.  Service connection was granted for a ruptured 
bicep on the left and a zero percent rating was assigned from 
October 31, 2002.  The Veteran appealed the denial of service 
connection and the assignment of a zero percent rating to the 
left bicep and shoulder disability.  

A May 2006 supplemental statement of the case awarded a 20 
percent disability rating to the left bicep and shoulder 
disability from December 8, 2005.  

In May 2006, this matter was transferred to the RO in San 
Diego.  

In a May 2007 rating decision, service connection for 
peripheral neuropathy of the left and right lower extremities 
was granted and 10 percent ratings were assigned from October 
5, 2006.  In an August 2007 statement, the Veteran stated 
that he was satisfied with this decision and asked that the 
appeal be closed.  Thus, those issues are no longer before 
the Board for appellate review.  

The Veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in February 2008.  
A transcript of the hearing is associated with the Veteran's 
claims folder. 

In June 2008, the Board remanded the matters on appeal for 
additional development.  

A November 2008 rating decision granted entitlement to 
service connection for status post discectomy at L4-5 and 
assigned a 20 percent rating.  In December 2008, the Veteran 
expressed disagreement with the disability rating assigned to 
the back disability.  A statement of the case has not been 
issued.  The filing of a notice of disagreement initiates the 
appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board is required to remand, rather than refer, this 
issue.  Id.

The issue of entitlement to an initial disability evaluation 
in excess of 20 percent for status post discectomy at L4-5 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from November 1, 1967 to 
October 29, 1968. 

2.  There is no evidence of a current diagnosis of chloracne 
or porphyria cutanea tarda.   

3.  There is no evidence of a current diagnosis of active 
skin disease or disability.    

4.  The Veteran is right-hand dominant; therefore, his left 
shoulder is his minor or nondominant upper extremity.

5.  From October 31, 2002 to December 7, 2005, the service-
connected ruptured bicep on the left was manifested by full 
range of motion of the left arm, weakness in the left biceps 
muscle, and functional limitations manifested by a limitation 
in the ability to use the left upper extremity for pushing, 
pulling, lifting, or carrying heavy weight.  

6.  From December 8, 2005, the service-connected ruptured 
bicep on the left with degenerative arthritis of the left 
acromioclavicular joint is manifested by complaints of pain; 
flexion of the left arm limited to 80 to 100 degrees; 
abduction limited to 80 to 90 degrees; moderate to marked 
atrophy of the left deltoid with 3/5 muscle strength, and 
moderate atrophy of the left bicep with 4/5 muscle strength.    


CONCLUSIONS OF LAW

1.  A skin disability or disease was not incurred in or 
aggravated by active service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009). 

2.  From October 31, 2002 to December 7, 2005, the criteria 
for an initial 10 percent disability evaluation for a 
ruptured bicep on the left have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.56, 4.73, 
Diagnostic Codes 5201, 5305 (2009). 

3.  From December 8, 2005, the criteria for a disability 
evaluation in excess of 20 percent for a ruptured bicep on 
the left with degenerative arthritis of the left 
acromioclavicular joint have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.59, 
4.71a, 4.73, Diagnostic Codes 5003, 5201, 5303, 5305 (2009). 



4.  From December 8, 2005, the criteria for a separate 10 
percent disability evaluation under Diagnostic Code 5305 for 
a ruptured bicep on the left have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.56 
Diagnostic Code 5305 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

In order to prevail on the issue of service connection, there 
must be:  (1) competent evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

The Veteran asserts that he has had a skin rash, cysts, and 
lumps since service.  He asserts that he had cysts removed in 
service and he continues to have cysts.  See the August 2003 
statement by the Veteran.  The Veteran also asserts he was 
exposed to Agent Orange in Vietnam and as a result of the 
exposure, he has dry, scaly, waxy patches.  See the Veteran's 
testimony at the video hearing before the Board in March 
2008.    

The service personnel records show that the Veteran served in 
Vietnam from November 1, 1967 to October 29, 1968.  The 
Veteran served in Vietnam during the applicable time period 
as set forth in 38 U.S.C.A. § 1116, and is therefore presumed 
to have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f).

Significantly, however, there is no medical evidence that the 
Veteran currently has chloracne or porphyria cutanea tarda.  
See the April 2008 VA dermatological examination report which 
indicates that there was no evidence of chloracne or 
porphyria cutanea tarda.  The regulations indicate that in 
order for presumptive service connection for chloracne to be 
granted, there must be evidence of chloracne within one year 
of exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6)(ii).  
There is no evidence of a diagnosis of chloracne within one 
year of exposure to herbicides, which would be within one 
year of the last date of Veteran's Vietnam service which was 
in October 1969.  

There is no competent evidence of a current active skin 
disorder or disease.  An October 2003 VA dermatology 
examination report indicates that the examiner indicated that 
there was no evidence of acne, acne scars, signs of a 
blistering disease, skin cancer, or signs or symptoms of a 
systemic disease.  A March 2007 VA examination report 
indicates that on physical examination, there was no skin 
lesions or ulcerations.  There was no evidence of deep 
ischemic ulcers or atrophic skin changes.  An April 2008 VA 
dermatology examination report notes that the examiner stated 
that there was no evidence of skin cancer, signs of blisters, 
or severe acne.  The examiner noted that there were areas of 
idiopathic guttate hypomelanosis on the forearms. The 
dermatologist opined that the skin condition was not related 
to Agent Orange.  A July 2008 addendum to the VA examination 
report indicates that there was no current active skin 
condition.  A September 2008 VA dermatology examination 
report indicates that the Veteran did not have an active skin 
disorder.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

The medical evidence of record shows that the Veteran has had 
pilondal cysts and lipomas removed in the past.   There is no 
competent evidence of a medical link between these 
manifestations and any active skin disease.  As noted above, 
the examiners who performed the VA dermatology examinations 
noted the history of cysts and lipomas and still opined that 
the Veteran had no current active skin disease.  See the 
April 2008 and September 2008 VA examination reports.  There 
is no medical evidence which establishes that these findings 
result in a diagnosed disease or disability.  The Court has 
held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the symptoms of the pilondal cyst and lipomas can be 
attributed, there is no basis to find a disability or disease 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The Veteran has theorized that he currently has a skin 
disease or disability that is due to herbicide exposure in 
service.  The Veteran's own implied assertions that he has a 
current skin disability that is related to service are 
afforded no probative weight in the absence of evidence that 
the Veteran has the expertise to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  There is no evidence which establishes that 
the Veteran has medical expertise and his statements cannot 
serve as competent evidence of the etiology of this 
disability.

The Board finds that the preponderance of the evidence 
establishes that the Veteran does not have a current skin 
disability or disease.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply since there is no approximate balance of the 
evidence for and against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for a skin disability or disease is not 
warranted on a direct or presumptive basis.  The claim is 
denied.

II.  Entitlement to a higher rating for the ruptured left 
bicep with degenerative arthritis of the left 
acromioclavicular joint.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court of Appeals for Veterans Claims (Court) discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126-127.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5201, limitation of motion of the arm, 
a 20 percent rating is assigned when there is limitation of 
motion of the major arm at shoulder level.  A 30 percent 
rating is warranted when there is limitation of motion of the 
major arm midway between the side and shoulder level.  A 40 
percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2009).

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions. 38 C.F.R. § 4.55(b) (2009).  
The specific bodily functions of each group are listed at 38 
C.F.R. § 4.73 (2009).

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a) (2009); see also 38 C.F.R. § 4.14 (2009).

There will be no rating assigned for muscle groups which act 
upon an ankylosed joint, with exceptions to this rule 
relating only to the knee and the shoulder.  See 38 C.F.R. § 
4.55(c) (2009).

Additionally, the combined evaluation of muscle groups acting 
on a single unankylosed joint must be lower than the rating 
for unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d) (2009).  When compensable muscle group injuries are 
in the same anatomical region, but do not act on the same 
joint, the rating for the most severely injured muscle group 
will be increased by one level, and used as the combined 
evaluation for all affected muscle groups. 38 C.F.R. § 
4.55(e) (2009).  Otherwise, for muscle group injuries in 
different anatomical regions (not acting on ankylosed 
joints), each injury is separately rated, and ratings are 
then combined under VA's "combined ratings table" at 38 
C.F.R. § 4.25, for the purposes of determining schedular 
compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a) (2009).  A through 
and through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2009).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2009).

Under Diagnostic Codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d) (2009).

Diagnostic Code 5303 states that Muscle Group III includes 
those muscles responsible for elevation and abduction of the 
arm to the level of the shoulder, and act with Muscle Group 
II in forward and backward swinging of the arm.  Muscles 
listed as part of this group include the intrinsic muscles of 
the shoulder girdle, including the pectoralis major I 
(clavicular) and the deltoid.  Under Diagnostic Code 5303, a 
noncompensable rating is warranted for slight impairment, a 
20 percent rating is warranted for moderate impairment, a 30 
percent rating is warranted for moderately-severe impairment, 
and a 40 percent rating is warranted for severe impairment.  

Diagnostic Code 5305 states that Muscle Group V includes 
those muscles responsible for elbow supination, elbow 
flexion, and stabilization of the shoulder joint.  Muscles 
listed as part of this group include the biceps, brachialis, 
and brachioradialis.  Under Diagnostic Code 5305, a 
noncompensable rating is warranted for slight impairment, a 
10 percent rating is warranted for moderate impairment, a 30 
percent rating is warranted for moderately severe impairment, 
and a 40 percent rating is warranted for severe impairment.  

38 C.F.R. § 4.68 provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  

38 C.F.R. § 4.56 provides that slight muscle disability is 
found where there has been a simple wound of the muscle 
without debridement or infection.  Clinical examination would 
disclose the absence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  38 C.F.R. § 
4.56.

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements. Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Entitlement to an initial disability evaluation in excess of 
zero percent for a ruptured bicep on the left prior to 
December 8, 2005.    

Initially, the Board notes that the Veteran's left arm is his 
non-dominant arm.  See the April 2003 VA examination report.  
A zero percent rating was assigned to the service-connected 
ruptured bicep on the left from October 31, 2002 to December 
7, 2005 under Diagnostic Code 5201, limitation of motion of 
the arm.  

To warrant a compensable disability rating for the Veteran's 
left shoulder under Diagnostic Code 5201, the evidence must 
demonstrate limitation of the arm to the shoulder level.  The 
evidence of record for the time period of October 31, 2002 to 
December 7, 2005 shows that the Veteran had full range of 
motion of the left arm.   The April 2003 VA examination 
report indicates that the left shoulder flexion and abduction 
was to 180 degrees which is full flexion and abduction.  
External and internal rotation was to 90 degrees.  The motion 
was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  The Veteran does not meet the 
criteria for a compensable rating under Diagnostic Code 5201 
because there is no evidence of limitation of motion of the 
left shoulder to the shoulder level for the time period in 
question.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The evidence of record shows that the Veteran had full range 
of motion for the left shoulder without pain for the time 
period in question.  However, there is evidence of functional 
loss due to weakness.  The April 2003 VA examination report 
indicates that upon examination, the muscle strength to the 
left biceps was 4/5 as compared to the right biceps muscle 
strength which was 5/5.  The examiner stated that the left 
biceps caused functional limitation in that the Veteran was 
limited in his ability to use the left upper extremity for 
pushing, pulling, lifting, or carrying heavy weight.  Based 
upon these findings, the Board finds that a 10 percent rating 
is warranted on the basis of functional loss due to weakness 
and limited movement of the left shoulder and arm under 
38 C.F.R. § 4.45.  See DeLuca, supra.  While the Veteran has 
full range of motion of the left arm, the medical evidence 
shows that he has limited movement in that he is limited in 
pushing, pulling, and lifting movements of the left arm.  The 
10 percent rating takes into consideration and incorporates 
this functional loss.  

The Board finds that a rating in excess of 10 percent is not 
warranted pursuant to 38 C.F.R. § 4.40 and § 4.45.  As 
discussed above, the April 2003 VA examination report 
indicates that the functional loss due to weakness and 
limited movement is the only functional limitation of the 
left arm.  The weakness of the left biceps was 4/5 which 
cannot be considered to be more than slight.  The Veteran had 
full range of motion of the left arm.  There is no evidence 
of any limitation of flexion or abduction of the left 
shoulder due to weakness, fatigability, incoordination, or 
lack of endurance.  Based on the objective medical evidence 
of record, there is no basis for the assignment of a higher 
rating due to additional disability due to pain, weakness, 
fatigability, lack of endurance, or incoordination.  The 
Board finds that the current 10 percent rating contemplates 
all functional impairment of the left biceps disability 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.  

In an effort to afford the Veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  There is no evidence of 
ankylosis.  Thus, Diagnostic Code 5200 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2009).  

A higher rating is not warranted under Diagnostic Code 5202, 
impairment of the humerus.  There is no evidence of malunion, 
nonunion, fibrous union, or loss of the head of the humerus.  
There is no evidence of recurrent dislocation of the 
scapulohumeral joint.  The April 2003 VA examination report 
indicates that there was no instability or abnormal movement 
of the left shoulder joint.  X-ray examination did not detect 
a dislocation.  Thus, a higher rating under Diagnostic Code 
5202 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2009).  

A higher rating is not warranted under Diagnostic Code 5203, 
impairment of the clavicle or scapula.  Under Diagnostic Code 
5203, a 20 percent rating is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula, 
with loose movement.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.  There is no evidence of dislocation or nonunion of the 
clavicle or scapula.  X-ray examination in April 2003 
revealed a degenerative clavicular spur, but no nonunion or 
dislocation of the clavicle or scapula.  Thus, a higher 
rating under Diagnostic Code 5203 is not warranted.  

A higher rating is not warranted for the ruptured biceps of 
the left arm under the diagnostic codes pertinent to rating 
muscle injuries from October 31, 2002 to December 7, 2005.  
Under Diagnostic Code 5305, Muscle Group 5 which includes the 
biceps muscle, a 20 percent rating is warranted for 
moderately-severe impairment to the muscles of Muscle Group V 
for the nondominant arm.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5305.  

Moderately severe muscle impairment is warranted for 
impairment due to a through and through wound created by a 
small high velocity missile or large low-velocity missile 
with debridement, prolonged infection, or sloughing of soft 
parts; and intermuscular scarring.  The in-service treatment 
of the wound must have been prolonged.  Objective findings 
should include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups, and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(2)(3).  

In applying the law to the existing facts, the Board finds 
that the Veteran's left bicep disability more closely 
approximates the criteria for moderate muscle injury and the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent.  The type of the Veteran's 
injury is consistent with moderate muscle injury.  The 
Veteran was not injured by a missile or bullet.  The service 
treatment records show the Veteran sustained a left biceps 
injury in a parachute jump in October 1974.  Examination 
revealed an abrasion across the anterior and medial left 
biceps area.  There was moderate edema.  The Veteran was 
admitted to the emergency room.  Examination revealed 
swelling of the left bicep.  X-ray examination revealed no 
fractures or dislocations.  The Veteran was given a sling and 
was put on profile.  He was discharged from the emergency 
room.  There is no evidence of prolonged hospitalization, 
infection, or debridement of the wound.  

Regarding the objective findings of the left biceps 
disability, the April 2003 VA examination report indicates 
that there was some weakness in the left biceps muscle, with 
muscle strength of 4/5 compared to 5/5 for the right bicep.  
There was a noticeable left biceps muscle prominence.  As 
discussed above, there was evidence of an inability to use 
the left upper extremity for pushing, pulling, lifting or 
carrying heavy weight.  There is no objective evidence of 
loss of deep fascia, muscle substance, or normal firm 
resistance of the left biceps.  The examiner indicated that 
there was no evidence of pain, fatigability, lack of 
endurance, or incoordination.  

The Board finds that the criteria for moderately-severe 
muscle injury have not been met.  There is no evidence that 
the wound was through and through.  There is no evidence of 
prolonged infection or intermuscular scarring.  As noted 
above, there is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of the muscles.  The 
only evidence of positive impairment is muscle strength of 
4/5 of the left biceps.  The medical evidence shows that 
there is no muscle loss.  Thus, the Board finds that the 
preponderance of the evidence shows that the Veteran's left 
biceps disability more closely approximates moderate muscle 
injury, not moderately-severe.  Thus, a rating in excess of 
10 percent is not warranted under Diagnostic Code 5305.

The medical evidence does not show any evidence of 
neurological disability due to the left biceps injury.  See 
the September 2008 VA examination report which notes that 
electromyography examination of the left upper extremity was 
within normal limits.  

In conclusion, the Board finds that the evidence supports the 
assignment of a 10 percent rating and no higher to the 
ruptured left biceps from October 31, 2002 to December 7, 
2005 on the basis of functional loss due to weakness and 
limited movement of the left shoulder and arm under 38 C.F.R. 
§ 4.45 and DeLuca, supra.  Thus, the claim is granted to that 
extent.  

Entitlement to a disability evaluation in excess of 20 
percent for a ruptured bicep on the left with degenerative 
arthritis of the left acromioclavicular joint from December 
8, 2005.   

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
service-connected for a ruptured bicep on the left with 
degenerative arthritis of the left acromioclavicular joint 
from December 8, 2005 under Diagnostic Code 5201, limitation 
of motion of the arm.  The medical evidence shows that the 
Veteran is able to move his left arm well beyond 25 degrees 
from the side.  Range of motion of the left arm ranged as 
follows: flexion ranged from 80 to 100 degrees; abduction 
ranged from 80 to 90 degrees; internal rotation ranged from 
70 to 80 degrees; and external rotation was to 90 degrees.  
See the VA examination reports dated in December 2005, July 
2008, and September 2008.  To warrant an increased disability 
rating for the Veteran's left biceps or arm disability under 
Diagnostic Code 5201, the evidence must demonstrate 
limitation of the arm to 25 degrees or less from the side.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The current 20 percent rating assigned to the left biceps 
disability contemplates any functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  The current 20 percent rating takes into 
consideration and incorporates the functional loss due to 
pain.  As noted above, the objective evidence shows that the 
Veteran had flexion and abduction of the left arm to almost 
shoulder level and past the midway from the side and the 
shoulder level.  The December 2005 VA examination report 
notes that the Veteran had pain at 100 degrees of flexion and 
90 degrees abduction which is well beyond 25 degrees.  There 
is no evidence of pain starting at 25 degrees or less.  The 
2008 VA examination reports note that repetitive movement 
causes pain, fatigue, and limited motion but there is no 
evidence of a limitation of motion to 25 degrees from the 
side with repetitive movement.  The Veteran's current 20 
percent rating takes into consideration and incorporates the 
functional loss due to pain, including pain during repetitive 
use, and any functional loss due to weakness, fatigability, 
incoordination, or lack of endurance.    

In an effort to afford the Veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  As discussed above, there is no 
evidence of ankylosis of the shoulder joint; evidence of 
malunion, nonunion, fibrous union, or loss of the head of the 
humerus; evidence of recurrent dislocation of the 
scapulohumeral joint; or dislocation or nonunion of the 
clavicle or scapula.  Thus, Diagnostic Codes 5200, 5202, and 
5203 are not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, and 5203.  

X-ray examination in 2008 revealed degenerative joint disease 
of the left acromioclavicular joint.  Diagnostic Code 5003 
provides that degenerative arthritis is to be rated on the 
basis of limitation of motion of the affected joint under the 
appropriate Diagnostic Code for the joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  A higher rating is 
not warranted under Diagnostic Code 5003.  As noted above, a 
20 percent rating and no higher is warranted under Diagnostic 
Code 5201, limitation of motion of the arm.  

The Board has considered whether a higher and/or separate 
rating is warranted for the ruptured bicep of the left arm 
under the diagnostic codes pertinent to rating muscle 
injuries from December 8, 2005.  

The medical evidence shows that the muscles affected by the 
service-connected ruptured left biceps are the left deltoid 
muscle, Muscle Group III, and the left biceps muscle, Muscle 
Group V.  

A higher rating is possible under Diagnostic Code 5303.  
Under this diagnostic code, a 30 percent rating is available 
for severe impairment of Muscle Group III for the nondominant 
arm.  Diagnostic Code 5303 indicates that Muscle Group III 
includes the intrinsic muscles of the shoulder girdle and 
include the pectoralis major I and the deltoid.  The medical 
evidence of record shows that the service-connected ruptured 
biceps on the left affects the deltoid muscle.  The December 
2005 VA examination report indicates that the muscle group 
affected was Muscle Group III.  Physical examination revealed 
that there was evidence of loss of muscle substance and 
lowered endurance.  The muscle group was limited by pain, 
easy fatigability, and lack of endurance.  The July 2008 VA 
examination report indicates that the left shoulder injury 
caused significant left deltoid muscle atrophy which may be 
due to disuse or limited use.  The muscle strength of the 
left deltoid was 3/5.  There was marked atrophy of the left 
deltoid.  The September 2008 VA examination revealed moderate 
to marked atrophy of the left deltoid.  The examiner noted 
that the left deltoid atrophy was moderate and secondary to 
the disuse of the left shoulder secondary to the service-
connected left shoulder disability.   

The evidence shows that the muscle impairment of muscle group 
III is not severe.  The Veteran's muscle injury was not 
caused by a through and through or deep penetrating wound by 
a small high-velocity missile or large or multiple low-
velocity missiles. The injury did not cause any shattering 
bone fracture or open comminuted fracture.  There was no 
evidence of extensive debridement, prolonged infection, 
sloughing of soft parts, or intermuscular binding.  There are 
no objective findings of ragged, depressed, and adherent 
scars.  There is evidence of loss of muscle substance (see 
the December 2005 VA examination report) but no findings of 
loss of deep fascia or soft flabby muscles in wound area.  
There is no evidence that the left deltoid muscle swells or 
hardens abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate 
moderately-severe impairment of function, not severe 
impairment function.  For instance, the July 2008 VA 
examination report shows that the left shoulder joint had 
moderately-severe limitation of motion.  The September 2008 
VA examination report indicates that the left deltoid atrophy 
was moderate.  Range of motion of the left arm in September 
2008 was the same as in July 2008.  

There are no findings of X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of missile; adhesion of scar to the scapula, 
or diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  There is evidence of 
atrophy of the left deltoid muscle and the atrophy was 
described as marked and moderate, not severe.  The Board 
finds that the medical evidence shows that the impairment of 
muscle group III more closely approximates the criteria for 
moderate or moderately severe muscle impairment, not severe.  
See 38 C.F.R. § 4.56(d)(4).  The medical evidence of record 
shows that the muscle impairment causes weakness, lowered 
endurance, and fatigability.  There is evidence of loss of 
power of the left deltoid muscle.  Muscle strength of the 
left deltoid was 3/5.  See the VA examination reports dated 
in December 2005, July 2008, and September 2008.  The Board 
finds that entitlement to a rating in excess of 20 percent 
under Diagnostic Code 5303 is not warranted for the service-
connected ruptured left biceps since the medical evidence 
does not establishes severe muscle impairment of Muscle Group 
III.  

The Board finds that a separate rating under Diagnostic Code 
5303 in addition to the 20 percent rating under Diagnostic 
Code 5201 for the service-connected ruptured left biceps is 
not permitted.  A disability rating under Diagnostic Code 
5303 is assigned for muscle impairment of Muscle Group III 
which affects the function of elevation and abduction of the 
arm to the level of the shoulder.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5303.  The 20 percent rating under Diagnostic 
Code 5201 already compensates the Veteran for limitation of 
motion of the arm due to the service-connected disability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Pyramiding, 
that is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (2009).  However, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (where a veteran with a service-
connected facial injury sought an increased rating, the 
veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).  Limitation of motion with 
pain is a manifestation of both muscle and joint injuries.  
In the present case, the symptom of limitation of motion of 
the left arm is already compensated under the Veteran's 20 
percent rating under Diagnostic Code 5201.

The Board has also considered whether a separate or higher 
disability rating is warranted under Diagnostic Code 5305, 
impairment of Muscle Group V.  In applying the law to the 
existing facts, the Board finds that the Veteran's left bicep 
disability more closely approximates the criteria for 
moderate muscle injury and a separate 10 percent rating is 
warranted under Diagnostic Code 5305 for the left biceps 
disability from December 8, 2005.  The Board finds that a 
separate 10 percent rating under Diagnostic Code 5305 in 
addition to the 20 percent rating under Diagnostic Code 5201, 
is not pyramiding under 38 C.F.R. § 4.14 since the disability 
rating under Diagnostic Code 5201 is for impairment of 
flexion and abduction of the left arm and the rating assigned 
under Diagnostic Code 5305 affects elbow supination and 
flexion and stabilization of the shoulder joint.  See 
38 C.F.R. §§ 4.56, 4.71a, Diagnostic Codes 5201, 5305.  

The evidence of record shows that the service-connected left 
biceps muscle injury causes moderate impairment to Muscle 
Group V, not moderately-severe impairment.  See 38 C.F.R. 
§ 4.56(d)(2)(3) and 38 C.F.R. § 4.71a, Diagnostic Code 5305. 

As discussed above, the type of the Veteran's injury is 
consistent with moderate muscle injury.  The Veteran was not 
injured by a missile or bullet.  The service treatment 
records show the Veteran sustained a left biceps injury in a 
parachute jump in October 1974.  Examination revealed an 
abrasion across the anterior and medial left biceps area.  
There was moderate edema.  The Veteran was admitted to the 
emergency room.  Examination revealed swelling of the left 
bicep.  X-ray examination revealed no fractures or 
dislocations.  The Veteran was given a sling and was put on 
profile.  He was discharged from the emergency room.  There 
is no evidence of prolonged hospitalization, infection, or 
debridement of the wound.  

Regarding the objective findings of the left biceps 
disability, the December 8, 2005 VA examination report 
indicates that upon examination, there was evidence of 
deformity with contraction and evidence of muscle herniation 
of the left biceps muscle.  There was evidence lowered 
endurance, fatigue, and loss of muscle substance.  The 
September 2008 VA examination report indicates that there was 
moderate atrophy of the left biceps muscle and motor strength 
was 4/5.  The examiner noted that the Veteran developed 
gradual atrophy of the left biceps secondary to limited use.  
These findings more closely approximate the criteria for 
moderate muscle impairment of the left biceps since there is 
evidence of loss of power, fatigue, and weakness of the left 
biceps.  

The Board finds that the criteria for moderately-severe 
muscle injury have not been met.  There is no evidence that 
the wound was through and through.  There is no evidence of 
prolonged infection or intermuscular scarring.  As noted 
above, there is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of the muscles.  There 
only evidence of positive impairment is muscle strength of 
4/5 of the left biceps.  The medical evidence shows that 
there is no muscle loss but there is evidence of moderate 
atrophy and deformity with contraction.  Thus, the Board 
finds that the preponderance of the evidence shows that the 
Veteran's left biceps disability more closely approximates 
moderate muscle injury, not moderately-severe.  Thus, a 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5305.

The Board finds that the separate 10 percent rating under 
Diagnostic Code 5305 is warranted from December 8, 2005 and 
no earlier.  As discussed in the decision above, the 
impairment of the left biceps muscle was contemplated in the 
10 percent rating assigned to the service-connected left 
biceps muscle under Diagnostic Code 5201 and under 38 C.F.R. 
§ 4.45 from October 31, 2002 to December 7, 2005.  The 
weakness of the left biceps muscle was considered when the 
functional loss of the left arm and biceps was evaluated.  

The Board finds that a separate rating for the left arm 
disability under the criteria for neurological disabilities 
is not warranted.  The medical evidence does not show any 
evidence of neurological disability due to the left biceps 
injury.  See the September 2008 VA examination report which 
notes that electromyography examination of the left upper 
extremity was within normal limits.  

The Board finds that any additional staged ratings, in 
addition to the staged ratings discussed above, are not 
warranted.  

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

There is no suggestion in the objective record that the 
Veteran's service-connected ruptured left biceps, standing 
alone, has markedly interfered with his ability to work; nor 
is there any indication that he has required frequent periods 
of hospitalization.  The December 2005 VA examination report 
indicates that the Veteran had difficulty performing job 
duties which required overhead reaching, lifting or carrying 
but the Veteran had not lost any time from work because of 
the left shoulder disability.  He stated that he was not 
incapacitated.  The medical evidence shows that the symptoms 
of the left shoulder disability are normal manifestations of 
this type of injury and are contemplated in the rating 
schedule.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.

In conclusion, the preponderance of the evidence is against a 
disability evaluation in excess of 20 percent under 
Diagnostic Code 5201 for the ruptured bicep on the left with 
degenerative arthritis of the left acromioclavicular joint 
from December 8, 2005.  However, the evidence of record 
supports the assignment of a separate 10 percent rating under 
Diagnostic Code 5305 for impairment of Muscle Group V from 
December 8, 2005.  The claim is granted to that extent.  

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
December 2002, prior to the initial adjudication of the 
claims.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his 
claims to the RO.  The content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and effective date in September 2007.  The 
claims were readjudicated in November 2008 and July 2009.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from 2000 to June 2008 were obtained and associated with the 
record.  There is no identified relevant evidence that has 
not been accounted for.  VA examinations were performed in 
2003, 2005, and 2008 in order to obtain medical evidence as 
to nature and etiology of the claimed skin disability and to 
obtain medical evidence as to the severity of the service-
connected ruptured left biceps.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to service connection for a skin disability is 
not warranted, and the appeal is denied. 

Entitlement to an initial 10 percent rating for the ruptured 
left biceps is warranted from October 31, 2002 to December 7, 
2005, and the appeal is granted to that extent.  

Entitlement to a disability rating in excess of 20 percent 
for a ruptured bicep on the left with degenerative arthritis 
of the left acromioclavicular joint from December 8, 2005 
have not been met, and the appeal is denied.  

Entitlement to a separate 10 percent rating for the muscle 
impairment to Muscle Group V due to the ruptured left biceps 
is warranted from December 8, 2005, and the appeal is granted 
to that extent.  


REMAND

As noted in the Introduction, a November 2008 rating decision 
granted entitlement to service connection for status post 
discectomy at L4-5 and assigned a 20 percent rating.  In 
December 2008, the Veteran expressed disagreement with the 
disability rating assigned to the back disability.  A 
statement of the case has not been issued.  The filing of a 
notice of disagreement initiates the appeal process.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is 
required to remand, rather than refer, this issue.  Id.



Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the 
issue of entitlement to an initial 
disability evaluation in excess of 20 
percent for status post discectomy at 
L4-5 to the Veteran and his 
representative.  Advise the Veteran 
that a timely substantive appeal will 
be necessary to perfect the appeal to 
the Board, and that only if the appeal 
is timely perfected, this issue is to 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


